08/03/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                         August 1, 2022

           BRADLEY ALLEN GARRETT v. EILEEN MARIE GARRETT

                     Appeal from the Circuit Court for Monroe County
                       No. V-21-313S      J. Michael Sharp, Judge
                         ___________________________________

                              No. E2022-00030-COA-R3-CV
                          ___________________________________


A review of the record on appeal reveals that the order appealed from does not constitute
a final appealable judgment. As such, this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J.; D. MICHAEL SWINEY, C.J.; AND JOHN W. MCCLARTY, J.


Shahen Matthew Salili, Ooltewah, Tennessee, for the appellant, Eileen Marie Garrett.

Joshua W. Leach, Knoxville, Tennessee, for the appellee, Bradley Allen Garrett.

                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant, Eileen Marie Garrett (“Mother”), to show
cause why this appeal should not be dismissed for lack of subject matter jurisdiction after
it became clear that there was no final judgment from which an appeal as of right would
lie. “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a
       formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
This Court does not have subject matter jurisdiction to adjudicate an appeal as of right if
there is no final judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn.
1990) (“Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.”).

       Specifically, the record on appeal is devoid of a current child support worksheet
showing the calculation of child support. See, e.g., Hensley v. Hensley, No. E2017-00354-
COA-R3-CV, 2017 WL 5485320, at *7 (Tenn. Ct. App. Nov. 15, 2017) (“we conclude that
because the trial court in its judgment has modified the residential co-parenting schedule
but failed to address the issue of a corresponding modification in child support, the
judgment is not final. We therefore do not have subject matter jurisdiction to consider this
appeal.”). Additionally, in its December 9, 2022 order, which is the order appealed, the
Trial Court ordered the parties to take steps toward determining a child support arrearage
and stated: “The court will issue a separate order regarding payment toward the arrearage
upon receiving Attorney Salili’s proposed arrearage amount, after applying the credits set
out above, and after receiving Mr. Garrett’s proposed payment plan.” Thus, the December
9, 2022 order does not resolve all of the claims between the parties.

       Mother responded to our show cause order and asserted that she “is not appealing
the final adjudication of support based on numbers to be presented to the trial court . . .,”
and that “the trial court may have been marking this as an ‘appealable’ order, in effect
giving appellant permission to appeal a non-final order pursuant to Rule 9 of the Rules of
Appellate Procedure.”

       We do not find good cause to suspend the finality requirement in this case as the
lack of a child support worksheet would hinder this Court’s review of any issues regarding
parenting. Furthermore, there remain other claims between the parties, which render the
order appealed non-final. Simply stating that an order is a ‘final’ order does not make an
order that fails to resolve all of the claims between the parties final.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As there is no final appealable judgment, the appeal is hereby
dismissed. Costs on appeal are taxed to the appellant, Eileen Marie Garrett, for which
execution may issue.

       The appellee, Bradley Allen Garrett, filed a motion to designate this appeal as
frivolous based upon the fact that no final judgment has been entered. As this Court lacks
jurisdiction to consider the appeal, we decline to find this appeal frivolous.

                                                         PER CURIAM

                                            -2-